t c memo united_states tax_court business integration services inc petitioner v commissioner of internal revenue respondent docket no 8811-11l filed date phong van nguyen an officer for petitioner christina l cook for respondent memorandum findings_of_fact and opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date upholding a proposed levy collection action for tax years and we must consider whether respondent’s determination to proceed with the collection action regarding petitioner’s unpaid income_tax liabilities for tax years and was proper unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner a corporation had its principal_place_of_business in minnesota when it filed its petition petitioner filed its forms u s_corporation income_tax return for tax years and but failed to pay the amount of tax due for any of the tax years respondent assessed the unpaid tax plus penalties additions to tax and interest for each year in issue respondent did not audit petitioner’s returns and petitioner did not receive a notice_of_deficiency on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for tax_year the deadline to request a hearing was date on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for tax_year the deadline to request a hearing was date on date respondent sent petitioner a notice_of_intent_to_levy for tax years and on date petitioner submitted a form request for a collection_due_process or equivalent_hearing with respect to the proposed levy collection action for tax years and and the two notices of federal_tax_lien for tax years and under basis for hearing request petitioner checked filed notice_of_federal_tax_lien and proposed levy or actual levy petitioner requested that it receive an equivalent_hearing to a collection_due_process cdp hearing in case its request for a cdp hearing was untimely on form petitioner requested a collection alternative either an installment_agreement or an offer-in-compromise and a lien subordination petitioner also wrote that it would like the irs to consider its amended_return petitioner has never submitted amended returns for the years in issue on date respondent’s settlement officer sent petitioner a letter scheduling a telephone cdp hearing regarding the proposed levy collection action for tax years and the letter explains that petitioner did not make a timely request for a cdp hearing regarding the notices of federal_tax_lien and that petitioner would be offered an equivalent_hearing regarding the liens the letter states that we will issue a decision letter for the periods for which your cdp request was determined not to be timely the letter also requests that petitioner submit a form 433-b collection information statement for businesses and provide proof of federal tax deposits petitioner did not submit a form 433-b or provide proof of federal tax deposits on date the settlement officer held a hearing with petitioner’s chief_executive_officer phong nguyen during the hearing mr nguyen did not raise any issues regarding the underlying tax_liability mr nguyen and the settlement officer discussed the lien subordination process and how the government may allow a junior creditor to take priority over a lien if the proceeds are used to pay the tax mr nguyen stated that petitioner would look into the process further but petitioner did not address this issue again mr nguyen and the settlement officer discussed potential collection alternatives but petitioner did not submit any the settlement officer advised mr nguyen that petitioner’s financial statements would be key to determining its ability to pay mr nguyen agreed to provide the settlement officer with a form 433-b profit and loss statements accounts_receivable journals loan verification and bank statements by date petitioner failed to provide the promised documents on date the settlement officer issued the notice_of_determination for tax years and in the notice_of_determination the settlement officer verified that all requirements of applicable law and administrative procedure had been met the settlement officer also determined that the collection action was an appropriate action that balanced the need for the efficient collection of unpaid taxes with the legitimate concern that such actions be no more intrusive than necessary the notice_of_determination sustained the proposed levy collection action for tax years and the attachment to the notice_of_determination addressed the notices of federal_tax_lien and stated that there is nothing in the collection administrative file that indicates withdrawal of the filed lien should be considered on date petitioner filed a petition with this court petitioner contends that respondent erroneously calculated the interest and penalties for the years in issue respondent never explained respondent’s method for applying payments to a particular year and petitioner intends to report a loss for tax_year that it would carry back to tax_year starting in date petitioner had made a series of payments to respondent respondent applied the payments for tax_year by date after the petition was filed petitioner had fully paid its outstanding tax_liability for tax_year tax_year is no longer in issue opinion sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after a notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify the taxpayer of the secretary’s intention to make the levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 the federal government obtains a federal_tax_lien against the property and rights to property whether real or personal of a taxpayer with an outstanding tax_liability whenever a demand for payment has been made and the taxpayer neglects or refuses to pay sec_6321 122_tc_287 sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed a notice_of_federal_tax_lien against the taxpayer’s property and property rights see also sec_6321 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6320 a taxpayer who fails to make a timely request for a cdp hearing is not entitled to a cdp hearing sec_301_6320-1 proced admin regs such a taxpayer may nevertheless request an equivalent_hearing id petitioner did not timely request a cdp hearing for the notices of federal_tax_lien see sec b q a-b1 proced admin regs i f the taxpayer does not timely request a cdp hearing with respect to the first filing of a nftl the taxpayer forgoes the right to a cdp hearing with appeals and judicial review of the appeals determination with respect to the nftl the notice_of_determination constitutes a notice_of_determination only with respect to the proposed levy and does not confer jurisdiction on the court for the notices of federal_tax_lien see 123_tc_1 aff’d 412_f3d_819 7th cir therefore we discuss only the proposed levy if the taxpayer requests a cdp hearing the hearing is conducted by the appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 issues the taxpayer may raise include any collection alternatives or spousal defenses id a taxpayer may not challenge an underlying tax_liability during a cdp hearing unless the taxpayer did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have the opportunity to dispute the liability sec_6330 see also 122_tc_1 moreover the court considers an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing sec_301_6330-1 q a-f3 proced admin regs see also 129_tc_107 holding that the court does not have jurisdiction to consider sec_6330 issues that were not raised before the appeals_office a taxpayer did not properly raise an underlying tax_liability if the taxpayer failed to present the settlement officer with any evidence regarding the liability after being given a reasonable amount of time sec_301_6330-1 q a-f3 proced admin regs once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 the court has jurisdiction to review the commissioner’s administrative determinations id where the validity of the underlying tax_liability is properly at issue we review the determination de novo 114_tc_604 114_tc_176 petitioner disputes its underlying tax_liabilities contending that respondent erroneously calculated the interest and penalties for the years in issue petitioner bears the burden of proving that its underlying tax_liabilities are properly at issue see rule a although petitioner did not receive a notice_of_deficiency for its liabilities it failed to provide any documentation during its cdp hearing to show that its self-reported liabilities were incorrect petitioner did not file amended returns or provide the requested information to the settlement officer therefore petitioner did not meaningfully challenge the underlying tax_liabilities during its cdp hearing consequently petitioner’s underlying tax_liabilities are not properly before the court petitioner contends that it intends to report a loss for tax_year that it would carry back to petitioner did not raise this contention during its cdp hearing as discussed the court considers only sec_6330 issues that a taxpayer properly raised during the taxpayer’s cdp hearing sec_301_6330-1 q a-f3 proced admin regs therefore the court will not consider this issue petitioner also contends that respondent did not explain to petitioner how respondent applied petitioner’s payments to its unpaid liabilities when petitioner started making payments petitioner was unaware that it could designate the payments to be applied to an outstanding liability for a particular year most of petitioner’s payments were undesignated payments and respondent applied them for the oldest year tax_year at trial mr nguyen argued that the interest and penalties should be lowered because petitioner had been unaware in the beginning that it could designate payments petitioner does not contend that respondent failed to properly verify that applicable_payment procedures were followed petitioner did not raise the issue of the interest and penalties during its cdp hearing as discussed the court considers only sec_6330 issues that a taxpayer properly raised during the taxpayer’s cdp hearing id therefore the court will not consider this issue where the validity of the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the court looks for a clear abuse_of_discretion in the sense of clear taxpayer abuse and unfairness by the irs 676_f3d_633 8th cir aff’g tcmemo_2010_280 sec_6330 requires the settlement officer to consider the following during a cdp hearing whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see also 117_tc_183 we note that the settlement officer properly based his determination on the required factors the settlement officer verified that all legal and procedural requirements had been met considered the issues petitioner raised and determined that the proposed collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary consequently we hold that the determination to proceed with collection was not an abuse of the settlement officer’s discretion we sustain respondent’s notice_of_determination regarding the proposed levy collection action regarding petitioner’s unpaid income_tax liabilities for tax years and to reflect the foregoing decision will be entered for respondent
